DISSENT MCKEIG, Justice (dissenting). Today the court suspends an attorney for 2 years for attempting to sexually prey upon a 15-year-old girl. I cannot agree that a 2-year suspension is sufficient to protect public safety when I do not know whether Shawn Patrick Siders is a one-time predator or a serial predator. And even if he is the former, a 2-year suspension is insufficient. I respectfully dissent. I. We discipline attorneys to protect the public and deter future misconduct. In re Rooney, 709 N.W.2d 263, 268 (Minn. 2006). Our decisions consider the harm the attorney has done, as well as sanctions imposed in factually similar cases. Id. The court cannot determine, based on the stipulation between Siders and the Director, whether this is the only time Siders has tried to pay for and engage in sex with a minor.1 Without this information, we .cannot assess the harm that he has inflicted, the threat that he poses to the .public and the profession, or the threat that he could pose if-reinstated.2 We also cannot identify comparable cases to consistently sanction his misconduct. II. Even if Siders is a one-time offender, a 2-year suspension is inconsistent with our past decisions and insufficient to address the severity of Siders’s conduct. A. Siders attempted to commit an act that is fourth-degree criminal sexual conduct under Minn. Stat. § 609.345, subd. 1(b) (2016). We have suspended attorneys for 3 years for committing this crime. In re Scannell, 861 N,W.2d 678, 679 (Minn. 2015) (order); In re Blashack, 793 N.W.2d 437, 437 (Minn. 2011) (order). We have also suspended an attorney for 3 years for soliciting a minor for sex online. In re Bohanek, No. A15-0462, Order at 1 (Minn. filed Apr. 6, 2015). The majority distinguishes Scannell and Blashack because Siders only attempted to commit criminal sexual conduct.3 Bohanek shows that this a distinction without a difference. Siders is not any less dangerous to the public and the profession just because law enforcement interrupted his attempt to commit criminal sexual conduct. Moreover, Siders’s failure-to cooperate with the Director’s investigation of his criminal charges makes his case more serious: A lawyer being investigated - by the Director’s Office has a duty to cooperate with that investigation. Rule 25(a), Rules on 'Lawyers Professional Responsibility (RLPR). Noncooperation is an independent ground for discipline. Rule 25(b), RLPR. Siders refused to cooperate with the investigation for 10 months. None of the .attorneys in' Scannell, Blashack, or Bohanek failed-to cooperate with the investigations of their conduct.. Siders’s refusal to cooperate warrants a greater sanction than we imposed in these comparable cases. B. It is also inconsistent with our precedent to suspend Siders for only 2 years (until November 2019) when his criminal probation lasts 5 years (until February 2022). We'-have previously suspended attorneys convicted of crimes, including sex crimes involving -minors, based on the length of their criminal probation. See In re Farley, 771 N.W.2d 857, 866 (Minn. 2009) (suspending attorney for 1 year to match his probationary period); In re Kimmel, 322 N.W.2d 224, 226-27 (Minn. 1982) (suspending attorney for the remainder of his criminal probation); see also In re Hanson, 592 N.W.2d 130, 130-31 (Minn. 1999) (order) (suspending attorney for 5 years or until her successful discharge from criminal probation, whichever is later); In re Olkon, 324 N.W.2d 192, 196 (Minn. 1982) (suspending attorney for the remainder of his criminal probation). Although the probationary period “is not a litmus test,” it is a factor that we usually consider when disciplining attorneys for crimes committed outside the practice of law. Farley, 771 N.W.2d at 866. Siders should at least be suspended for the remainder of his criminal probation, consistent with the suspensions we imposed in Farley, Kimmel, Olkon, and Hanson. III. We “regulate the legal profession in view of the public.” In re Crissey, 645 N.W.2d 141, 143 (Minn. 2002). Soliciting vulnerable minors online “cause[s] harm to the public” and “seriously undermines public confidence in the legal profession.” Farley, 771 N.W.2d at 866. Siders has admitted to a serious crime that endangers the public. Imposing inconsistent and insufficient discipline on Siders without knowing whether he is a serial predator undermines the public’s confidence in the judiciary. Accordingly, I respectfully dissent.  . The majority is "confident" that the Director's Office thoroughly investigated Siders and did not find evidence of other crimes because it does not mention other crimes in the petition for discipline. But nothing in the petition or stipulation actually establishes that such an investigation took place, The majority effectively assumes that the absence of evidence is evidence of absence.   . Siders claimed he .would abandon the practice of law, but only in an effort to end the Director's investigation. Given this context, we cannot know whether Siders was sincere or will seek reinstatement.   . The majority's claim that there is no finding in the record that Siders attempted to commit fourth-degree crimina) sexual conduct is incorrect. As noted in the Director’s petition for discipline, Siders admitted that he drove to a Coon Rapids apartment with $80 in his pocket to pay for sex with a fifteen-year-old girl. The record thus shows that Siders attempted to engage in fourth-degree criminal sexual conduct. See Minn. Stat. § 609.345, subd. 1(b) (defining fourth-degree criminal sexual conduct as sexual contact where the complainant is between the ages of 13 and 16 and the offender is at least 48 months older); see also Minn, Stat. § 609,17, subd. 1 (2016) (defining attempt to commit a crime).